DETAILED ACTION
Response to Amendment
This office action regarding application 16/735,121 filed January 6th 2020, is in response to the applicants arguments and amendments filed March 21, 2022. Claims 1, 3, 16, 18-22 have been amended. Claims 1, 3-16, and 18-22 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement submitted on 7/26/2022 is being considered by the examiner.

Response to Arguments
Applicants amendments have overcome some of the objections and rejections previously set forth in the Final Office Action mailed December 21, 2021. Applicants amendments to the specification have overcome the previous Drawing and Specification objections through the correction of minor typographical errors, therefore the objections are withdrawn. Applicants amendments to claims 1, 16, 20 have been deemed sufficient to overcome the previous 35 USC 103 rejections through the inclusion of  “a second roller mounted for rotation with the first axle” as supported by the specification. However, as this changes the scope of the claim, new rejections have been made based on the change in scope of the previously rejected claims, new art rejections for claims 1, 3-16, and 18-22 have been added below. Additionally the applicants arguments have been fully considered but they are not fully persuasive for the reasons seen below. 

On pages 9-11 the applicant argues “that a person of ordinary skill, particularly in light of the specification, would understand the above-noted claim elements to have a sufficiently definite meaning as the name for the structure that performs the function. Accordingly, applicant submits that these claim elements should not be interpreted under 112(f).”, the examiner respectfully disagrees. When invoking a 112(f) interpretation examiners will perform a 3 prong analysis as described in MPEP 2181. First does the claim use the terms “mean” or “step” or a term that is a generic placeholder, all of the cited claim elements contain language that can be described as a generic placeholder “system” , “operating condition detector”, and “generator”. Second, the generic placeholder is modified by functional language, all of the generic placeholders described below are modified by functional language such as “wear tracking system”, here “wear tracking is functional that is applied to a generic placeholder “system”. Third, the generic placeholder is not modified by sufficient structure material, or acts for performing the function, all of the claim limitations described below do not contain any additional structure to perform the function beyond the generic placeholder. The 112(f) interpretation is maintained. Finally the examiner would like to point out that MPEP 2181.I.A states “The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."”

On page 11 the applicant states “Claims 1. 3-16. and 18-22 were rejected under 35 U.S.C. 102(a)1)”, the examiner would like to respectfully point out that none of the rejections in the previous Final Office Action were made under 35 USC 102. 

On pages 11-12 the applicant argues “Vik. for example. teaches a "temperature sensor 160'. FIG. 2 of Vik shows that a temperature sensor 160 may be disposed on a "roller wheel 28''. This does not teach a "a sensor on the first roller that senses a load imparted on the track by the first roller..." as recited in independent claim 1. Vik discusses "load sensors 166" and generally describes that the "load sensors 166" can he placed at --an, suitable location". However, none oF the FIGS. of Vik show the -load sensors 166' as being part of the track assembly. Further. Fig. 3 of Vik shows that "load sensors 166" are not a part of the track assembly, as compared to "temperature sensor 160. Nor does Vik say that' "sensor 160" could instead be a load sensor. -It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position. to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.' In rw H 's/au. 353 F.2d 238. 241 (CCPA 1965); sec n/so Btuhsch & Loui, Inc. v. arne s-lind H/rocurc, Inc.. 796 F.2d 443, 449- 49 (Fed. Cir. 1986)” the examiner respectfully disagrees. Vik teaches that a track system may contain load sensors and those load sensors may be placed at any suitable location that allows the controller to determine the loads acting on the tracks such as on or within a track component of one or more of the track assemblies, a person of ordinary skill in the art would recognize the roller as being as being included as a component of the track assemblies (Paragraph [0032], "the controller 150 may be coupled to one or more load sensors 166 configured to monitor the loads acting on the track(s) 20 … The load sensor(s) 116 may generally be placed at any suitable location on or within the vehicle 10 that allows the controller 150 to determine the loads acting the track(s) 20, such as on or within a track component(s) of one or more of the track assemblies 12, 14 or at any other suitable location(s) on or within the vehicle 10.", here the system is describing using a plurality of load sensors configured to monitor loads on the track, further these sensors may be placed in any suitable location including on or within a component of any of the track assemblies, the rollers shown in figure 2 are interpreted as being a component of the track assemblies). However for clarity the examiner has further included the Richard reference which teaches a track system including rollers which may have a pressure sensor embedded in the rollers (Paragraph [0328], “Some embodiments may collect and process signals from temperature, pressure, chemical sensors 84.sub.1-84.sub.S located in the polyurethane layer or rubber layer of track system rollers to assess damage to the roller and/or to control the operation of a vehicle 10 in order to prevent or mitigate damage to the roller. For example, a temperature sensor signals can be used by a processing entity 88 in order to limit the speed at which a vehicle 10 can be driven.”). 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control system” in claims 1, 5-8, 10-12, and 20, “a reader system” in claims 5 and 19-20, “a reading accumulation system” in claims 6 and 20, “a temperature estimation system” in claims 7, 9, and 20, “a predefined operating condition detector” in claim 10, “a speed control signal generator” in claim 11, “an alert signal generator” in claim 12, “an engine speed control signal generator” in claim 13, “an engine power control signal generator” in claim 14,  “wear tracking system” in claim 15, and “an action signal generation system” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding all of the above “systems” the specification in paragraph [0059] recites the structure of “The present discussion has mentioned processors and servers. In one example, the processors and servers include computer processors with associated memory and timing circuitry, not separately shown. They are functional parts of the systems or devices to which they belong and are activated by, and facilitate the functionality of the other components or items in those systems.”, further Figures 2 and 8 show the systems operating with processors and memory. 
Regarding the “a predefined operating condition detector” in claim 10, “a speed control signal generator” in claim 11, “an alert signal generator” in claim 12, “an engine speed control signal generator” in claim 13, “an engine power control signal generator” in claim 14, these are sub-components of the above described systems and are shown to be part of the Track vehicle control system shown in figure 2 which operates with processors and memory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-16, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vik (US-20170087987) in view of Richard (US 20210173399).

Regarding claim 1, Vik teaches
a track vehicle comprising (Figure 1 shows a tracked vehicle)
a frame (Figure 1 item 16 "Chassis")
a track subsystem comprising (Figure 2 shows the track system/subsystem of the tracked vehicle)
a first roller assembly including a first axle coupled to the frame and a rotatable first roller (Figure 2, items 22) (Paragraph [0020], "the drive wheel 22 may be in mechanical communication with the drivetrain of the work vehicle 10 via a track drive box that houses one or more drive components (e.g., one or more suitable gears) for transferring rotational energy from the drivetrain to the drive wheel 22. ")
a second roller assembly including a second axle coupled to the frame and a rotatable second roller mounted for rotation with the second axle (Figure 2, items 24 and 26) (Paragraph [0020], “In addition, the track assembly 14 may include one or more secondary wheels, such as a front idler wheel 24, a rear idler wheel 26 and a plurality of roller wheels 28 positioned between the idler wheels 24, 26 so as to engage the portions of the track 20 contacting the ground.”, here while the system does not specifically call out an axle for each roller to rotate about there is a central portion of each roller shown in figure 2 that is interpreted as being an axle)
a track mounted for rotation about the first and second rollers to drive movement of the track vehicle over a surface (Figure 2 shows a track mounted around the rollers) (Paragraph [0020], “In addition, the track assembly 14 may include one or more secondary wheels, such as a front idler wheel 24, a rear idler wheel 26 and a plurality of roller wheels 28 positioned between the idler wheels 24, 26 so as to engage the portions of the track 20 contacting the ground.”)
a sensor on the first roller that senses a load imparted on the track by the first roller, against the surface, and generates a signal indicative of the sensed load (Paragraph [0032], "the controller 150 may be coupled to one or more load sensors 166 configured to monitor the loads acting on the track(s) 20 … The load sensor(s) 116 may generally be placed at any suitable location on or within the vehicle 10 that allows the controller 150 to determine the loads acting the track(s) 20, such as on or within a track component(s) of one or more of the track assemblies 12, 14 or at any other suitable location(s) on or within the vehicle 10.", here the system is describing using a plurality of load sensors configured to monitor loads on the track, further these sensors may be placed in any suitable location including on or within a component of any of the track assemblies, the rollers shown in figure 2 are interpreted as being a component of the track assemblies)
and a control system that generates an action signal based on the sensed load (Paragraph [0033], "Additionally, in several embodiments, the controller 150 may be configured to automatically limit the vehicle speed of the track-based work vehicle 10 based on the measured and/or predicted operating temperature(s) of the track component(s).", here the system is using the sensed loads to determine an operating temperature of the track components and using that limit the vehicle speed which is interpreted as being done with an action signal).
However, while Vick teaches a sensor on the first roller that senses a load imparted on the track by the first roller, against the surface, and generates a signal indicative of the sensed load (Paragraph [0032], "the controller 150 may be coupled to one or more load sensors 166 configured to monitor the loads acting on the track(s) 20 … The load sensor(s) 116 may generally be placed at any suitable location on or within the vehicle 10 that allows the controller 150 to determine the loads acting the track(s) 20, such as on or within a track component(s) of one or more of the track assemblies 12, 14 or at any other suitable location(s) on or within the vehicle 10.", here the system is describing using a plurality of load sensors configured to monitor loads on the track, further these sensors may be placed in any suitable location including on or within a component of any of the track assemblies, the rollers shown in figure 2 are interpreted as being a component of the track assemblies). For the sake of clarity the examiner is including the following reference that explicitly teaches the limitation.
Richard teaches systems and methods for monitoring a track system of a track vehicle including a sensor on the first roller that senses a load imparted on the track by the first roller, against the surface, and generates a signal indicative of the sensed load (Paragraph [0328], “Some embodiments may collect and process signals from temperature, pressure, chemical sensors 84.sub.1-84.sub.S located in the polyurethane layer or rubber layer of track system rollers to assess damage to the roller and/or to control the operation of a vehicle 10 in order to prevent or mitigate damage to the roller. For example, a temperature sensor signals can be used by a processing entity 88 in order to limit the speed at which a vehicle 10 can be driven.”).
Vik and Richard are analogous art as they are both generally related to systems for monitoring the conditions of tracks on tracked vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a sensor on the first roller that senses a load imparted on the track by the first roller, against the surface, and generates a signal indicative of the sensed load of Richard in the system for monitoring the conditions of a track system of Vik in order to assess and mitigate damage to the rollers (Richard, Paragraph [0328], “Some embodiments may collect and process signals from temperature, pressure, chemical sensors 84.sub.1-84.sub.S located in the polyurethane layer or rubber layer of track system rollers to assess damage to the roller and/or to control the operation of a vehicle 10 in order to prevent or mitigate damage to the roller.”).

Regarding claim 3, the combination of Vik and Richard teach the system as discussed above in claim 1, Vik further teaches wherein the sensor comprises a plurality of sensors, on the first roller and spaced in a direction generally parallel to the longitudinal axis of the first axle, each sensor of the plurality of sensors, generating a sensor signal (Paragraph [0032], "Thus, for example, the load sensor(s) 166 may he one or more pressure sensors, strain gauges, load cells and/or any other suitable load sensor(s) known in the art. The load sensor(s) 116 may generally be placed at any suitable location on or within the vehicle 10 that allows the controller 150 to determine the loads acting the track(s) 20, such as on or within a track component(s) of one or more of the track assemblies 12, 14 or at any other suitable location(s) on or within the vehicle 10.", here Vik is teaching the use load sensors that can be placed at any location suitable for measuring the load on the track system and this is interpreted as including on the first roller).

Regarding claim 4, the combination of Vik and Richard teach the system as discussed above in claim 3, however Vik does not explicitly teach wherein each of the plurality of sensors comprises a radio frequency identification (RFID) sensor. 
Richard teaches wherein each of the plurality of sensors comprises a radio frequency identification (RFID) sensor (Paragraph [0158], “More particularly, in this embodiment, the sensor 84.sub.x and the processing entity 88 implement radio-frequency identification (RFID) technology to communicate, including to wirelessly transmit the sensor signal from the sensor 84.sub.x to the processing entity 88. In this case, the transmitter 90 and the receiver 92 of the sensor 84.sub.x implement an RFID element (e.g., an RFID tag) and the transmitter 106 and the receiver 104 of the processing entity 88 implement an RFID element (e.g., an RFID reader).”). 
Vik and Richard are analogous art as they are both generally related to systems for monitoring the conditions of tracks on tracked vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein each of the plurality of sensors comprises a radio frequency identification (RFID) sensor of Richard in the system for monitoring the conditions of a track system of Vik in order to improve the system by allowing the sensors to communicate wirelessly, further the use of RFID technology in is well known in the art (Richard, Paragraph [0158], “More particularly, in this embodiment, the sensor 84.sub.x and the processing entity 88 implement radio-frequency identification (RFID) technology to communicate, including to wirelessly transmit the sensor signal from the sensor 84.sub.x to the processing entity 88. In this case, the transmitter 90 and the receiver 92 of the sensor 84.sub.x implement an RFID element (e.g., an RFID tag) and the transmitter 106 and the receiver 104 of the processing entity 88 implement an RFID element (e.g., an RFID reader).”).

Regarding claim 5, the combination of Vik and Richard teach the system as discussed above in claim 1, Vik further teaches wherein the control system comprises a reader system configured to read the sensor signal and generate a load value, indicative of the load based on the sensor signal (Paragraph [0032], "It should also be appreciated that the controller 150 may be configured to monitor the load acting on the track(s) 20 using any suitable load sensing means and/or methodology known in the art. For instance, in several embodiments, the controller 150 may be coupled to one or more load sensors 166 configured to monitor the loads acting on the track(s) 20.", here the controller is acting as a reader system to receive signals from the sensor and determine an load value and monitor the loads on the tracks). 

Regarding claim 6, the combination of Vik and Richard teach the system as discussed above in claims 2 and 5, Vik further teaches wherein the control system further comprises a reading accumulation system that accumulates an indication of a plurality of the load values over time (Paragraph [0030], "For example, experimental temperature data for the track component(s) may be obtained by performing experiments in which the track loads and/or the number of compression cycles experienced at a given vehicle speed (with the number of compression cycles being determined as a function of the vehicle speed and the time at which the vehicle is maintained at such speed)", here the controller/reading accumulation system is configured to track loads experienced for a number of compression cycles which are calculated as a function of time so the system is accumulating load data over time) (Claim 8, ”determining that the operating temperature for the track component has exceeded the predetermined temperature threshold for a given period of time”, here the system is accumulating temperature data for a track component over a given period of time, this temperature data is calculated via load data, so the system is collecting load data over a period of time). 

Regarding claim 7, the combination of Vik and Richard teach the system as discussed above in claim 2, wherein the control system further comprises a temperature estimation system configured to receive the accumulated indication of the plurality of load values and generate a temperature estimation output indicative of an estimated track temperature (Paragraph [0029], "For instance, in one embodiment, the controller 150 may be configured to monitor the load acting on each track 20, the current vehicle speed and the time at which the vehicle 10 is operating at the current vehicle speed. Based on such monitored vehicle parameters, the controller 150 may then predict the operating temperature(s) of one or more of the track components.", here the system is receiving loads acting on a track and using those load values to calculate a temperature). 

Regarding claim 8, the combination of Vik and Richard teach the system as discussed above in claim 7, however Vik does not explicitly teach wherein the control system further comprises a pressure distribution identifier configured to identify a pressure distribution across the width of the track based on sensor signals. 
Richard teaches wherein the control system further comprises a pressure distribution identifier configured to identify a pressure distribution across the width of the track based on sensor signals. (Paragraph [0245], “As another example, in some embodiments where a sensor 84.sub.k of the track 41 of a track system 16.sub.i is a pressure sensor, the monitoring system 82 may be configured to determine a load distribution of the vehicle 10”).
Vik and Richard are analogous art as they are both generally related to systems for monitoring the conditions of tracks on tracked vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the control system further comprises a pressure distribution identifier configured to identify a pressure distribution across the width of the track based on sensor signals of Richard in the system for monitoring the conditions of a track system of Vik in order to improve the operation of the system by determining if a load is evenly distributed and improving the user experience by notifying an operator of a misloaded vehicle and to prevent rapid wear of the track system (Richard, Paragraph [0245], “For instance, in some embodiments, based on the pressure values recorded by the pressure sensor 84.sub.k, the processing entity 88 of the monitoring system 82 may be configured to determine a load distribution on the track system 16.sub.i.”) (Paragraph [0246], “in some embodiments, based on its determination of whether or not the track system 16.sub.i is unevenly loaded, the processing entity 88 may derive a load distribution adjustment that can be implemented to the vehicle 10 and/or track system 16.sub.i to correct or otherwise minimize the unevenly loaded condition of the track system 16.sub.i”) (Abstract, “This may be useful, for example, to gain knowledge about a track of the track system, to help prevent rapid wear or other deterioration of the track of the track system”).

Regarding claim 9, the combination of Vik and Richard teach the system as discussed above in claim 8, Vik teaches using a pressure sensor in order to determine the temperature of a track system, however Vik does not explicitly teach estimating a temperature distribution. 
Richard teaches measuring the pressure at a plurality of locations across the width of the track (Richard, Fig 11, items 84, Figure 11 shows a cross section of track with a width that is parallel to an axle of the roller/drive wheel as seen in figure 7, and the sensor/item 84 is in a plurality of places along the width of the track) (Richard, Paragraph [0248], “In some embodiments, the sensors 84.sub.1-84.sub.S of the monitoring system 82 may include different types of sensors (e.g., temperature sensors, pressure sensors, strain sensors, etc.)”). 
Vik and Richard are analogous art as they are both generally related to systems for monitoring the conditions of tracks on tracked vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the temperature estimation system is configured to estimate a temperature distribution across the width of the track based on a set of pressure distributions of Richard in the system for monitoring the conditions of a track system of Vik in order to provide a more complete status of the entire width of the track and to prevent rapid wear of the track system (Richard, Paragraph [0092], “This may be useful, for example, to gain knowledge about the agricultural vehicle 10, the track systems 16.sub.1-16.sub.4, and/or their environment to enhance efficiency of agricultural work performed by the agricultural vehicle 10, help prevent rapid wear or other deterioration of the track systems 16.sub.1-16.sub.4, and/or for various other reasons.”).

Regarding claim 10, the combination of Vik and Richard teach the system as discussed above in claim 9, Vik further teaches wherein the control system further comprises a predefined operating condition detector configured to receive the estimated track temperature and access predefined operating condition data and detect whether a predefined operating condition exists based on the estimated track temperature and the predefined operating condition data and to generate an operating condition output indicative of a detected operating condition (Paragraph [0033], “the controller 150 may be configured to compare the operating temperature(s) of the track component(s) to a predetermined temperature threshold defined for such component(s). In the event that the operating temperature(s) exceeds the predetermined temperature threshold, the controller 150 may be configured to limit the vehicle speed for the work vehicle 10 to a maximum speed limit in an attempt to prevent damage to the tracks 20 due to overheating.”, here the system is using a controller/operating condition detector to compared the received temperatures of the tracks to predefined operation condition data/temperature thresholds to determine if an overheating condition exists, and if so the system generates an overheating signal to limit the speed of the vehicle).

Regarding claim 11, the combination of Vik and Richard teach the system as discussed above in claim 10, Vik further teaches wherein the control system further comprises a speed control signal generator configured to generate a speed control signal to control a speed of rotation of the track based on the detected operating condition (Paragraph [0033], “the controller 150 may be configured to compare the operating temperature(s) of the track component(s) to a predetermined temperature threshold defined for such component(s). In the event that the operating temperature(s) exceeds the predetermined temperature threshold, the controller 150 may be configured to limit the vehicle speed for the work vehicle 10 to a maximum speed limit in an attempt to prevent damage to the tracks 20 due to overheating.”, here the system is using a controller/operating condition detector to compared the received temperatures of the tracks to predefined operation condition data/temperature thresholds to determine if an overheating condition exists, and if so the system generates an overheating signal to limit the speed of the vehicle).

Regarding claim 12, the combination of Vik and Richard teach the system as discussed above in claim 10, Vik further teaches wherein the control system further comprises an alert signal generator configured to generate an alert signal based on the detected operating condition (Paragraph [0036], “Additionally, in several embodiments, the controller 150 may be configured to provide an operator of the work vehicle 10 with a notification that the operating temperature(s) of the track component(s) has exceeded a given threshold or has otherwise increased to a level that could potentially cause damage to the track(s) 20.”, here the system is using the controller/alert signal generator to generate a notification/alert to the operator).

Regarding claim 13, the combination of Vik and Richard teach the system as discussed above in claim 10, Vik further teaches further comprising an engine speed control signal generator that generates an engine speed control signal to control engine speed based on the detected operating condition (Paragraph [0031], “For instance, in an alternative embodiment, the controller 150 may he coupled to an engine speed sensor 164 configured to monitor the output speed of the engine 104. In such an embodiment, by knowing the current output speed of the engine 104 as well as the current gear ratio of the transmission 106, the controller 150 may be configured to calculate the current vehicle speed.”) (Paragraph [0016], "when it is determined that the operating temperature(s) of the track component(s) exceeds the predetermined temperature threshold, the controller may be configured to automatically limit the vehicle speed of the track-based work vehicle. For instance, the controller may set a maximum speed limit for the work vehicle based on the current operating temperature(s) of the track component(s). The controller may then control the operation if the work vehicle (e.g., by controlling the operation of the transmission and/or the engine) such that the ground speed of the work vehicle does not exceed the maximum speed limit set by the controller.", here the system is controlling the operation of the transmission and/or engine to limit the ground speed of the vehicle and the examiner is interpreting this as including limiting or controlling the engine speed). 

Regarding claim 14, the combination of Vik and Richard teach the system as discussed above in claim 10, Vik further teaches further comprising an engine power control signal generator that generates an engine power control signal to control engine power based on the detected operating condition (Paragraph [0016], "when it is determined that the operating temperature(s) of the track component(s) exceeds the predetermined temperature threshold, the controller may be configured to automatically limit the vehicle speed of the track-based work vehicle. For instance, the controller may set a maximum speed limit for the work vehicle based on the current operating temperature(s) of the track component(s). The controller may then control the operation if the work vehicle (e.g., by controlling the operation of the transmission and/or the engine) such that the ground speed of the work vehicle does not exceed the maximum speed limit set by the controller."¸ here the system is controlling the operation of the transmission and/or engine to limit the ground speed of the vehicle and the examiner is interpreting this as including limiting or controlling the engine power output). 
Additionally, Richard teaches limiting the power output of the engine (Paragraph [0204], “For example, in this embodiment, one prime mover characteristic controlled by the prime mover controller 122 is a power output of the power source 14.”).

Regarding claim 15, the combination of Vik and Richard teach the system as discussed above in claim 1, however Vik does not explicitly teach a wear tracking system configured to generate a wear indicator output, indicative of wear on the track based on the sensor signal.
Richard teaches a wear tracking system configured to generate a wear indicator output, indicative of wear on the track based on the sensor signal (Paragraph [0257], “Additionally or alternatively, the monitoring system 82 system may be configured to predict an end-of-life of the track 41 of a track system 16.sub.i is. For instance, in some embodiments, the sensors 84.sub.1-84.sub.S of the monitoring system 82 may include at least one accelerometer and at least one tread wear sensor which provides the processing entity 88 with an amount of cycles (e.g., rotations) of the track 41 (provided by the accelerometer) and the height H of the traction lug 58, to which the tread wear sensor is installed (provided by the tread wear sensor). Thus, the processing entity 88 may derive, based on data collected by the accelerometer and the tread wear sensor, an estimated an amount of time in which the track 41 may need to be replaced and/or repaired”). 
Vik and Richard are analogous art as they are both generally related to systems for monitoring the conditions of tracks on tracked vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wear tracking system configured to generate a wear indicator output, indicative of wear on the track based on the sensor signal of Richard in the system for monitoring the conditions of a track system of Vik in order to provide a more complete status of the entire width of the track and to prevent rapid wear of the track system (Richard, Paragraph [0092], “This may be useful, for example, to gain knowledge about the agricultural vehicle 10, the track systems 16.sub.1-16.sub.4, and/or their environment to enhance efficiency of agricultural work performed by the agricultural vehicle 10, help prevent rapid wear or other deterioration of the track systems 16.sub.1-16.sub.4, and/or for various other reasons.”).

Regarding claim 16, Vik teaches 
A track subsystem for a track vehicle, the track subsystem comprising (Figure 2 shows the track system/subsystem of the tracked vehicle)
a first roller assembly including a first axle coupled to the frame and a first roller mounted for rotation with the first axle (Figure 2, items 22) (Paragraph [0020], "the drive wheel 22 may be in mechanical communication with the drivetrain of the work vehicle 10 via a track drive box that houses one or more drive components (e.g., one or more suitable gears) for transferring rotational energy from the drivetrain to the drive wheel 22. ")
and a second roller assembly including a second axle coupled to the frame and a third roller mounted for rotation with the second axle (Figure 2, items 24 and 26) (Paragraph [0020], “In addition, the track assembly 14 may include one or more secondary wheels, such as a front idler wheel 24, a rear idler wheel 26 and a plurality of roller wheels 28 positioned between the idler wheels 24, 26 so as to engage the portions of the track 20 contacting the ground.”, here while the system does not specifically call out an axle for each roller to rotate about there is a central portion of each roller shown in figure 2 that is interpreted as being an axle)
a track mounted for rotation about the first and second rollers to drive movement of the track vehicle over a surface (Figure 2 shows a track mounted around the rollers) (Paragraph [0020], “In addition, the track assembly 14 may include one or more secondary wheels, such as a front idler wheel 24, a rear idler wheel 26 and a plurality of roller wheels 28 positioned between the idler wheels 24, 26 so as to engage the portions of the track 20 contacting the ground.”)
a first sensor on the first roller that senses a load imparted on the track by the first roller, against the surface, and generates a signal indicative of the sensed load (Paragraph [0032], "the controller 150 may be coupled to one or more load sensors 166 configured to monitor the loads acting on the track(s) 20 … The load sensor(s) 116 may generally be placed at any suitable location on or within the vehicle 10 that allows the controller 150 to determine the loads acting the track(s) 20, such as on or within a track component(s) of one or more of the track assemblies 12, 14 or at any other suitable location(s) on or within the vehicle 10.", here the system is describing using a plurality of load sensors configured to monitor loads on the track, further these sensors may be placed in any suitable location including on or within a component of any of the track assemblies, the rollers shown in figure 2 are interpreted as being a component of the track assemblies)
a second sensor on the second roller that senses a load imparted on the track by the second roller, against the surface, and generates a sensor signal indicative of the sensed load (Paragraph [0032], "the controller 150 may be coupled to one or more load sensors 166 configured to monitor the loads acting on the track(s) 20 … The load sensor(s) 116 may generally be placed at any suitable location on or within the vehicle 10 that allows the controller 150 to determine the loads acting the track(s) 20, such as on or within a track component(s) of one or more of the track assemblies 12, 14 or at any other suitable location(s) on or within the vehicle 10.", here the system is describing using a plurality of load sensors configured to monitor loads on the track, further these sensors may be placed in any suitable location including on or within a component of any of the track assemblies, the rollers shown in figure 2 are interpreted as being a component of the track assemblies).
However, Vick does not explicitly teach a second roller mounted for rotation with the first axle.
However, Richard teaches systems and methods for monitoring a track system of a track vehicle including a second roller mounted for rotation with the first axle (Figure 2 and 3 items 501 - 508)(Paragraph [0098], “In this example, the track-engaging assembly 17 comprises a frame 44 and a plurality of track-contacting wheels which includes a drive wheel 42 and a plurality of idler wheels 50.sub.1-50.sub.8, which includes leading idler wheels 50.sub.1, 50.sub.2”, here the system is showing a pair of leading wheels/rollers in this case the leading rollers which share an axle).
Vik and Richard are analogous art as they are both generally related to systems for monitoring the conditions of tracks on tracked vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a second roller mounted for rotation with the first axle of Richard in the system for monitoring the conditions of a track system of Vik in order to provide a more complete status of the entire width of the track and to prevent rapid wear of the track system (Richard, Paragraph [0092], “This may be useful, for example, to gain knowledge about the agricultural vehicle 10, the track systems 16.sub.1-16.sub.4, and/or their environment to enhance efficiency of agricultural work performed by the agricultural vehicle 10, help prevent rapid wear or other deterioration of the track systems 16.sub.1-16.sub.4, and/or for various other reasons.”).


Regarding claim 18, claim 18 is similar in scope to claims 3 and 4 and therefore is rejected under similar rationale.

Regarding claim 19, claim 19 is similar in scope to claim 5 and therefore is rejected under similar rationale.

Regarding claim 20, Vik teaches
a track vehicle control system comprising (Figure 1 shows a tracked vehicle) (Paragraph [0007], “a system for automatically controlling vehicle speeds of a track-based work vehicle”
a track subsystem (Figure 2 shows the track system/subsystem of the tracked vehicle) 
including a first roller assembly including a first axle coupled to the frame a rotatable first roller (Figure 2, items 22) (Paragraph [0020], "the drive wheel 22 may be in mechanical communication with the drivetrain of the work vehicle 10 via a track drive box that houses one or more drive components (e.g., one or more suitable gears) for transferring rotational energy from the drivetrain to the drive wheel 22. ")
a second roller assembly including a second axle coupled to the frame and a rotatable second roller (Figure 2, items 24 and 26) (Paragraph [0020], “In addition, the track assembly 14 may include one or more secondary wheels, such as a front idler wheel 24, a rear idler wheel 26 and a plurality of roller wheels 28 positioned between the idler wheels 24, 26 so as to engage the portions of the track 20 contacting the ground.”, here while the system does not specifically call out an axle for each roller to rotate about there is a central portion of each roller shown in figure 2 that is interpreted as being an axle)
a track mounted for rotation about the first and second rollers to drive movement of the track vehicle over a surface (Figure 2 shows a track mounted around the rollers) (Paragraph [0020], “In addition, the track assembly 14 may include one or more secondary wheels, such as a front idler wheel 24, a rear idler wheel 26 and a plurality of roller wheels 28 positioned between the idler wheels 24, 26 so as to engage the portions of the track 20 contacting the ground.”)
a first plurality of sensors mounted for rotation with the first roller each sensor, of the first plurality of sensors, sensing a load imparted on the track by the first roller, against the surface, and generating a sensor signal indicative of the sensed load (Paragraph [0032], "the controller 150 may be coupled to one or more load sensors 166 configured to monitor the loads acting on the track(s) 20 … The load sensor(s) 116 may generally be placed at any suitable location on or within the vehicle 10 that allows the controller 150 to determine the loads acting the track(s) 20, such as on or within a track component(s) of one or more of the track assemblies 12, 14 or at any other suitable location(s) on or within the vehicle 10.", here the system is describing using a plurality of load sensors configured to monitor loads on the track, further these sensors may be placed in any suitable location including on or within a component of any of the track assemblies, the rollers shown in figure 2 are interpreted as being a component of the track assemblies)
a second plurality of sensors, mounted for rotation with the second roller, each sensor, of the second plurality of sensors, sensing a load imparted on the track by the second roller, against the surface, and generating a sensor signal indicative of the sensed load (Paragraph [0032], "the controller 150 may be coupled to one or more load sensors 166 configured to monitor the loads acting on the track(s) 20 … The load sensor(s) 116 may generally be placed at any suitable location on or within the vehicle 10 that allows the controller 150 to determine the loads acting the track(s) 20, such as on or within a track component(s) of one or more of the track assemblies 12, 14 or at any other suitable location(s) on or within the vehicle 10.", here the system is describing using a plurality of load sensors configured to monitor loads on the track, further these sensors may be placed in any suitable location including on or within a component of any of the track assemblies, the rollers shown in figure 2 are interpreted as being a component of the track assemblies)
a reader system configured to read the sensor signals and generate load values, indicative of the sensed loads, based on the sensor signals (Paragraph [0032], "It should also be appreciated that the controller 150 may be configured to monitor the load acting on the track(s) 20 using any suitable load sensing means and/or methodology known in the art. For instance, in several embodiments, the controller 150 may be coupled to one or more load sensors 166 configured to monitor the loads acting on the track(s) 20.", here the controller is acting as a reader system to receive signals from the sensor and determine an load value and monitor the loads on the tracks)
a reading accumulation system that accumulates an indication of a plurality of the load values over time (Paragraph [0030], "For example, experimental temperature data for the track component(s) may be obtained by performing experiments in which the track loads and/or the number of compression cycles experienced at a given vehicle speed (with the number of compression cycles being determined as a function of the vehicle speed and the time at which the vehicle is maintained at such speed)", here the controller/reading accumulation system is configured to track loads experienced for a number of compression cycles which are calculated as a function of time so the system is accumulating load data over time) (Claim 8, ”determining that the operating temperature for the track component has exceeded the predetermined temperature threshold for a given period of time”, here the system is accumulating temperature data for a track component over a given period of time, this temperature data is calculated via load data, so the system is collecting load data over a period of time)
a temperature estimation system configured to receive the accumulated indication of the plurality of load values and generate a temperature estimation output indicative of an estimated track temperature (Paragraph [0029], "For instance, in one embodiment, the controller 150 may be configured to monitor the load acting on each track 20, the current vehicle speed and the time at which the vehicle 10 is operating at the current vehicle speed. Based on such monitored vehicle parameters, the controller 150 may then predict the operating temperature(s) of one or more of the track components.", here the system is receiving loads acting on a track and using those load values to calculate a temperature)
action signal generation system that generates an action signal based on the estimated track temperature (Paragraph [0016], "when it is determined that the operating temperature(s) of the track component(s) exceeds the predetermined temperature threshold, the controller may be configured to automatically limit the vehicle speed of the track-based work vehicle. For instance, the controller may set a maximum speed limit for the work vehicle based on the current operating temperature(s) of the track component(s). The controller may then control the operation if the work vehicle (e.g., by controlling the operation of the transmission and/or the engine) such that the ground speed of the work vehicle does not exceed the maximum speed limit set by the controller.")
However, Vick does not explicitly teach the limitation of a rotatable second roller spaced apart along the first axle and wherein each the first roller and the second roller have a width in a direction transverse to a direction of travel of the track vehicle and wherein the first plurality of sensors are configured to sense the load at a plurality of places along the width of the first roller and the second plurality of sensors are configured to sense the load at a plurality if places along the width of the second roller.
Richard teaches systems and methods for monitoring a track system of a track vehicle including a rotatable second roller spaced apart along the first axle (Figure 2 and 3 items 501 - 508)(Paragraph [0098], “In this example, the track-engaging assembly 17 comprises a frame 44 and a plurality of track-contacting wheels which includes a drive wheel 42 and a plurality of idler wheels 50.sub.1-50.sub.8, which includes leading idler wheels 50.sub.1, 50.sub.2”, here the system is showing a pair of leading wheels/rollers in this case the leading rollers which share an axle)
and wherein each the first roller and the second roller have a width in a direction transverse to a direction of travel of the track vehicle (Figure 2 and 3 show the rollers and track having a width transverse to a direction of travel of the vehicle)
and wherein the first plurality of sensors are configured to sense the load at a plurality of places along the width of the first roller and the second plurality of sensors are configured to sense the load at a plurality if places along the width of the second roller (Paragraph [0393], “In another embodiment, and with reference to FIG. 59, a plurality of sensors 84.sub.1, 84.sub.2, 84.sub.3, 84.sub.4 may be used by the monitoring system 82 to determine whether the track 41 is in a shoulder straddling condition.”, here the sensors are show to be at a plurality of places along the width of the system) (Paragraph [0248], “In some embodiments, the sensors 84.sub.1-84.sub.S of the monitoring system 82 may include different types of sensors (e.g., temperature sensors, pressure sensors, strain sensors, etc.) such that the processing entity 88 of the monitoring system 82 is actionable on more than one type of parameter regarding the track 41 and/or other components of the track system 16.sub.i (e.g., the roller wheels 28.sub.1-28.sub.6) … Similarly, the pressure and temperature sensors may be provided in the roller wheels 28.sub.1-28.sub.6”, here the system is describing that the each of the sensors (items 84) could be any of a plurality of types of sensors, and further that the sensors could be placed on the roller wheels in a configuration across the width of the rollers).
Vik and Richard are analogous art as they are both generally related to systems for monitoring the conditions of tracks on tracked vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the track has a width in a direction generally parallel to a longitudinal axis of the first axle and wherein the sensor is configured to sense the load at a plurality of places along the width of the track of Richard in the system for monitoring the conditions of a track system of Vik in order to provide a more complete status of the entire width of the track and help prevent rapid wear (Richard, Paragraph [0092], “This may be useful, for example, to gain knowledge about the agricultural vehicle 10, the track systems 16.sub.1-16.sub.4, and/or their environment to enhance efficiency of agricultural work performed by the agricultural vehicle 10, help prevent rapid wear or other deterioration of the track systems 16.sub.1-16.sub.4, and/or for various other reasons.”).

Regarding claim 21, the combination of Vik and Richard teach the system as discussed above in claim 15, however Vik does not explicitly teach wherein the sensor comprises a plurality of discrete sensors disposed within and across a width of the first roller. 
Richard teaches wherein the wear indicator output indicates a remaining life of the track (Paragraph [0257], “Additionally or alternatively, the monitoring system 82 system may be configured to predict an end-of-life of the track 41 of a track system 16.sub.i is. For instance, in some embodiments, the sensors 84.sub.1-84.sub.S of the monitoring system 82 may include at least one accelerometer and at least one tread wear sensor which provides the processing entity 88 with an amount of cycles (e.g., rotations) of the track 41 (provided by the accelerometer) and the height H of the traction lug 58, to which the tread wear sensor is installed (provided by the tread wear sensor). Thus, the processing entity 88 may derive, based on data collected by the accelerometer and the tread wear sensor, an estimated an amount of time in which the track 41 may need to be replaced and/or repaired”).
and wherein the control system generates the action signal to control an operator interface mechanism to generate an indication indicative of the remaining life of the track based on the wear indicator output  (Paragraph [0253], “This may be useful to obtain general information regarding the use of the track system 16.sub.i such as, for example, a level of usage of the track system 16.sub.i (i.e., its progress in its overall life cycle) and/or conditions under which the track system 16.sub.i has been used. “)(Paragraph [0282], “Once the AI modules 508.sub.x has determined the cause, level and/or nature of the degradation and/or deterioration of the track 41 or other track system component, the image processor 505 may send data relating to the cause, level and/or nature of the degradation and/or deterioration of the track 41 or other track system component back to monitoring system 82 and/or the image capture device 501 for further processing and/or notification to a user.”)
Vik and Richard are analogous art as they are both generally related to systems for monitoring the conditions of tracks on tracked vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wear tracking system configured to generate a wear indicator output, indicative of wear on the track based on the sensor signal of Richard in the system for monitoring the conditions of a track system of Vik in order to provide a more complete status of the entire width of the track and to prevent rapid wear of the track system (Richard, Paragraph [0092], “This may be useful, for example, to gain knowledge about the agricultural vehicle 10, the track systems 16.sub.1-16.sub.4, and/or their environment to enhance efficiency of agricultural work performed by the agricultural vehicle 10, help prevent rapid wear or other deterioration of the track systems 16.sub.1-16.sub.4, and/or for various other reasons.”).

Regarding claim 22, the combination of Vik and Richard teaches the system as discussed above in claim 15, Vik further teaches 
wherein the temperature estimation system is configured to obtain speed data (Paragraph [0029], “For instance, in one embodiment, the controller 150 may be configured to monitor the load acting on each track 20, the current vehicle speed and the time at which the vehicle 10 is operating at the current vehicle speed.”) 
wherein the temperature estimation system is configured to obtain ambient temperature data (Paragraph [0199], “and one or more sensors (e.g., a throttle position sensor; a motor speed sensor, i.e., a sensor sensing a speed of a motor of the power source 14; a vehicle speed sensor, i.e., a sensor sensing a speed of the agricultural vehicle 10 on the ground; a motor temperature sensor; an outside environment temperature sensor; etc.)”) 
and material composition data (Paragraph [0119-0122], “For example, in some embodiments, the information regarding the track system 16.sub.i that is obtained by the monitoring system 82 may include one or more parameters of the track system 16.sub.i. … and/or any physical characteristic of the track 41; an identifier of the track 41, such as a serial number, a make, a model, a type, and/or any other information identifying the track 41 (i.e., indicating an identity of the track 41); and/or any other information about the track 41, such as, but not limited to, manufacturing date, installation date, manufacturing plant number, etc.”, here the system is accessing data such as physical characteristics and type of the track which is interpreted as including material composition and type)
and estimate the temperature distribution across the width of the track based on the pressure distribution, the ambient temperature data, the speed data, and the material composition data (Paragraph [0205], “The prime mover controller 122 controls the power output of the power source 14 based on inputs from various entities, such as: the accelerator and/or one or more other components of the user interface 70; one or more sensors (e.g., a throttle position sensor, an air-fuel ratio sensor, a prime mover speed sensor, a vehicle speed sensor, a temperature sensor, a pressure sensor, etc.)”) (Paragraph [0211], “Monitoring of the temperature of the track 41 may be used by the processing entity 88 to perform certain actions, such as to convey the temperature of the track 41 to a user (e.g., the operator), to store the temperature of the track 41 in memory (e.g., for future consultation), to limit and/or reduce the speed of the agricultural vehicle 10 and/or notify the operator of the agricultural vehicle 10 if the temperature of the track 41 becomes high enough (e.g., in order to prevent blowout or other accelerated wear of the track 41), and/or to allow the speed of the agricultural vehicle 10 to be increased if the temperature of the track 41 drops or remains low enough.”)
Vik and Richard are analogous art as they are both generally related to systems for monitoring the conditions of tracks on tracked vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wear tracking system configured to generate a wear indicator output, indicative of wear on the track based on the sensor signal of Richard in the system for monitoring the conditions of a track system of Vik in order to provide a more complete status of the entire width of the track and to prevent rapid wear of the track system (Richard, Paragraph [0092], “This may be useful, for example, to gain knowledge about the agricultural vehicle 10, the track systems 16.sub.1-16.sub.4, and/or their environment to enhance efficiency of agricultural work performed by the agricultural vehicle 10, help prevent rapid wear or other deterioration of the track systems 16.sub.1-16.sub.4, and/or for various other reasons.”).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662